Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on March 29, 2022 was received.  Applicant's submission filed on March 29, 22 was received and has been entered.  Claim 1 was amended. Claim 3 was cancelled. New claim 9 was added. Claims 1-2 and 4-9 are in the application and pending examination.  A replacement paragraph was submitted to delete text. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  Drawings
The previous objection to the drawings under 37 CFR 1.83(a) is withdrawn based on the explanation in the Remarks Section.   
 Specification
 The previous objection to the specification is withdrawn based on the amendment to the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, cassette mounting means, resin coating means, resin curing means, thickness measuring means,  and conveying means in claim 1, first height measuring means and second height measuring means in claim 6.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
“Cassette mounting means” is being interpreted as mounting means (53, 54) described in paragraphs 15, 17-18 and shown in Fig. 1 and including a cassette stage (531) on which the first cassette is mounted and their equivalents. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
“Resin coating means” is being interpreted as a spin coater described in paragraphs 7, 26-27, 45, and 47 and shown in Fig. 2 and including a nozzle (21) and spinner table (20) and their equivalents. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
“Resin curing means” is being interpreted as a UV light, heater, or IR lamp described in paragraphs 29-30, 32, and 47-48 and shown in Fig. 1 as reference numeral 4 and including a chamber (40) and their equivalents. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
“Conveying means” is being interpreted as conveying means (81, 82, 83,84) described in paragraphs 28, 44, 47-48, 53, 55, and 58 and shown in Fig. 1 as transfer robots, transfer mechanisms for a spinner table, and their equivalents . No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: resin grinding means in claim 1 based on the limitation being modified by sufficient structure, material, or acts for performing the claimed function (ie rotating grinding stone).
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “grinding apparatus” in claim 1 and “cleaning apparatus” in claim 7.
The “grinding apparatus” is being interpreted based on reference numeral (1a) and description provided in paragraphs 55-56. No other corresponding structure for this claim limitation is found in drawings or written description for this claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1-2 and 4-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20130302969 to Priewasser (hereinafter Priewasser) and US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) in view of US Pat. Pub. No. 20150017880 A1 to Nomura et al (hereinafter Nomura) is being maintained.
Regarding claim 1, Sekiya teaches a workpiece processing apparatus which coats a front surface (1a) of a workpiece (1) with a resin (See Sekiya, paragraphs 10, 30.); the workpiece having a device (3) formed in each of regions demarcated by a plurality of planned dividing lines (2) (See Sekiya, paragraphs 28, 61 and Fig. 1a.) , the workpiece processing apparatus comprising: cassette mounting means (11) mounted with a cassette (12) housing a plurality of workpieces (1),  (See Sekiya, paragraphs 28, 61 and Figs. 3, 8), resin coating means (spin coater) coating the front surface of the workpiece with the resin (5)  (See Sekiya, paragraphs 7, 10, 30 and Fig.1a.);  and conveying means (13, 15, 17 or 63, 65, 67) conveying the workpiece between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means.  (See Sekiya paragraph 7, 10, 28, 30, 54, and 61 Figs 3, 8, and 9A-9B);  
Sekiya does not explicitly teach a resin curing means curing the resin by applying an external stimulus to the coated resin.
 Priewasser is directed to processing a wafer with an adhesive layer to prevent damage to the device during dividing a wafer and an electron beam for curing the liquid resin. (See Priewasser, paragraph 25.)
  Priewasser teaches an external source of energy can be used to form the solid resin layer from the liquid resin applied to the wafer. (See Priewasser, paragraph 25.)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include an a resin curing means to curing the resin by applying an external stimulus to the resin on the front surface of the workpiece to provide a cured coated resin on the front surface of the workpiece with a reasonable expectation of success, because Priewasser teaches an external stimulus is art recognized apparatus for curing a resin layer.  (See Priewasser, paragraph 25.)  
Sekiya does not explicitly teach a resin grinding means including a rotating grinding stone that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding. 
Vepa is directed to surface grinding of semiconductor wafers.				Vepa teaches a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin. (See Vepa, Abstract, paragraphs 41, 64, and Fig. 3A.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)				
Sekiya does not explicitly teach a resin grinding means including a rotating grinding stone.
	Vepa teaches a resin grinder (318) that flattens the cured coated resin by grinding a portion of the cured coated resin. (See Vepa, Abstract, paragraphs 41, 64, and Fig. 3A.) 
Examiner is considering a grinder as an art recognized equivalent of a grinding unit including grinding stones.									It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute resin grinding means including a rotating grinding stone as an art recognized equivalent for a grinder.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 1, the Applicant claims a specific material or article worked upon including a workpiece with a “cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding”. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Sekiya in view of Priewasser and Vepa and Nomura would be capable of including a workpiece with a “cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding”. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “ that flattens the cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding  merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of the Sekiya in view of Priewasser and Vepa, is fully capable of combining components (i.e. grinder and polymer-coated wafer undergoing grinding ) since the Sekiya in view of Priewasser and Vepa and Nomura disclose every structural limitation of the claimed invention.
Sekiya does not explicitly teach a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding. 
Vepa teaches a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin. (See Vepa, Abstract, paragraphs 41, 64, and Fig. 3A.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding, because an apparatus which is capable of grinding of all of the resin would be capable for leaving a portion of the resin remaining. (See Vepa, paragraph 64.)		
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Sekiya in view of Vepa teaches all of the structure capable of the same function (grinder, wafer coated with resin), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application and the combination of references teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II)..
Sekiya teaches a grinding apparatus that grinds a back surface to a predetermined thickness (grinding a back-side of a wafer to a desired thickness). (See Sekiya, paragraph 48.)  Examiner is considering a desired thickness to be equivalent to a predetermined thickness. 					
Sekiya does not explicitly teach the thickness measuring means that measures a thickness of the coated resin on the workpiece after the coated resin is ground by the resin grinding means.	
Nomura is directed to processing a wafer with polishing. Examiner is considering polishing a wafer to a thickness to be equivalent to grinding a wafer to a thickness.
Nomura teaches a thickness measuring means (40, 60, 80) that measures a thickness of the coated resin (film thickness) on the workpiece after the coated resin is ground by the resin grinding means. (See Nomura, paragraphs 76, 120.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness measuring means that measures a thickness of the coated resin on the workpiece after the coated resin is ground by the resin grinding means, because Nomura teaches this configuration would allow the film-thickness measurement accuracy to be improved. (See Nomura, paragraph 9.)
Sekiya does not explicitly teach the thickness measuring means transmits the measured thickness of the coated resin to a next process.				Nomura teaches a controller (5) receives a film thickness signal and compares the measured film thickness with the predetermined target value and calculates an additional polishing time that is necessary to achieve the target value and transported to an additional processing unit (30D) . (See Nomura, paragraphs 76, 120, and 161.)  Examiner is considering additional processing time calculated by the controller and the additional processing time carried out by the additional processing unit to be equivalent to the measured thickness of the coated resin to a next process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness measuring means that transmits the measured thickness of the coated resin to a next process, because Nomura teaches this configuration would allow the desired film-thickness to be achieved. (See Nomura, Abstract paragraphs 9, 76, 120, and 161.)
Sekiya teaches a grinding apparatus (60)  that grinds a back surface to a predetermined thickness (grinding a back-side of a wafer to a desired thickness). (See Sekiya, paragraph 48.)  Examiner is considering a desired thickness to be equivalent to a predetermined thickness. 
Sekiya does not explicitly teach “a grinding apparatus that grinds a back surface of the workpiece to a predetermined thickness based on the measured thickness of the cured coated resin on the front surface”.
Sekiya teaches measuring the thickness of the wafer at a plurality of positions from the side of the cured coated resin. (See Sekiya, paragraph 44, Fig. 6.)
Sekiya teaches cutting a height of the resin film by a predetermined amount (for example 1 to 10 m). (See Sekiya, paragraphs 44-45 and Fig. 6-7.) 
Examiner is considering these steps including cutting a height of the coated resin to be equivalent to a measured thickness of the coated resin.
Sekiya teaches the back-side surface is ground to a desired thickness and have a flat surface parallel to the face-side surface of the wafer and have uniform thickness. (See Sekiya, Abstract and paragraphs 11, 44-45 and Fig. 6-7.)
Examiner is considering these steps of grinding the wafer to a desired thickness to have a surface parallel to the face-side surface and have a uniform thickness to equivalent to:  “a grinding apparatus that grinds a back surface of the workpiece to a predetermined thickness based on the measured thickness of the cured coated resin on the front surface”.
Claim 1 recites an intended use clause (i. e. measures a thickness, transmits the measured thickness… and grinding apparatus thinning the workpiece ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya and Priewasser in view of Nomura is capable of performing the intended uses and as a result, the claim limitations have been met.
Intended use language is located in the preamble of claim 1 (apparatus which coats a front surface of a workpiece with a resin…).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. by applying an external stimulus, coating the front surface, curing the resin, conveying the workpiece, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya in view of Priewasser and Nomura is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claim 2, Sekiya teaches the resin coating means (spin coater) coating the front surface of the workpiece with the resin (5) by a spin coating method.  (See Sekiya, paragraphs 7, 10, 30 and Fig.1a.) 
Claim 2 recites an intended use clause (i. e. coats … by a spin coating method ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sekiya and Sekiya in view of Priewasser is capable of performing the intended uses and as a result, the claim limitations have been met.
Regarding claim 4, Sekiya does not explicitly teach a controller, wherein said thickness measuring means includes a light projecting element and a light detecting element, said light projecting element directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin and said light detecting element receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference to determine the thickness of the resin.
Nomura teaches a controller (5), wherein said thickness measuring means (44) includes a light projecting element and a light detecting element, said light projecting element (42) directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin and said light detecting element (43) receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference to determine the thickness of the resin. (See Nomura, paragraphs 198-200 and Fig. 41.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a controller, wherein said thickness measuring means includes a light projecting element and a light detecting element, said light projecting element directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin and said light detecting element receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference to determine the thickness of the resin, because Nomura teaches this configuration would allow the amount of film to be removed to be determined. (See Nomura, paragraphs 204 198-200 and Fig. 41.) 
Regarding claim 5, Sekiya teaches the thickness measuring means includes a first height measuring means (101a) that measuring a holding surface of a holding table for the workpiece, and a second height measuring means (102a) that measures an upper surface of the resin on the workpiece. (See Sekiya, paragraph 59 and Figs. 8, 9A-9B.)
Regarding claim 6, Sekiya teaches said first height measuring means and said second height measuring means each include a contact that is raised and lowered relative to the workpiece, wherein the contact of said first height measuring means (101) contacts the holding surface, and the contact of the second height measuring means (102) contacts the upper surface of the resin. (See Sekiya, paragraph 59 and Figs. 8, 9A-9B.)
Regarding claim 7, Sekiya teaches a cleaning apparatus (68) configured for cleaning a ground surface of the resin on the workpiece (1). (See Sekiya, paragraph 60 and Figs. 8, 9A-9B.)
Regarding claim 8, Sekiya does not explicitly teach a controller, wherein said thickness measuring means includes a light projecting element and a light detecting element, said light projecting element directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin that is directly on the workpiece, and said light detecting element receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference to determine the thickness of the resin.
Nomura teaches a controller (5), wherein said thickness measuring means includes a light projecting element and a light detecting element, said light projecting element (42) directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin that is directly on the workpiece, and said light detecting element (43) receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference (spectrum to determine the thickness of the resin. (See Nomura, paragraphs 198-201, 204, and Fig. 41.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a controller, wherein said thickness measuring means includes a light projecting element and a light detecting element, said light projecting element directs light at an upper surface of the resin on the workpiece and through the resin to a lower surface of the resin that is directly on the workpiece, and said light detecting element receives reflected light from the upper surface and the lower surface of the resin, and said controller calculates an optical path difference to determine the thickness of the resin, because Nomura teaches this would enable the film thickness of the wafer to be determined. (See Nomura, paragraphs 198-201, 204, and Fig. 41.)
The previous rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20130302969 to Priewasser (hereinafter Priewasser) and US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) in view of US Pat. Pub. No. 20150017880 A1 to Nomura et al (hereinafter Nomura) as applied to claim 1 and further in view of US Pat. Pub. No. 20170218208 A1 to Bettles et al (hereinafter Bettles) is being maintained.
Regarding claim 9, Sekiya does not explicitly teach the resin curing means includes a plurality of light sources of ultraviolet light that emit ultraviolet light rays of a predetermined wavelength on the workpiece to provide the cured coated resin on the front surface of the workpiece.
	Bettles is directed to an apparatus for curing ultraviolet sensitive polymer materials. 
	Bettles teaches the resin curing means includes a plurality of light sources of ultraviolet light that emit ultraviolet light rays of a predetermined wavelength on the workpiece to provide the cured coated resin on the front surface of the workpiece. (See Bettles, Abstract, paragraphs 17, 33, 38, 43,and 88 and Figs. 2-9.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the resin curing means includes a plurality of light sources of ultraviolet light that emit ultraviolet light rays of a predetermined wavelength on the workpiece to provide the cured coated resin on the front surface of the workpiece, because Bettles teaches this structure is effective for curing UV materials.  (See Bettles, Abstract, paragraphs 17, 33, 38, 43,and 88 and Figs. 2-9.)
Double Patenting
The previous rejection of claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,394 (reference application, herein Application ‘394 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20130302969 to Priewasser (hereinafter Priewasser) in view of US Pat. Pub. No. 20150017880 A1 to Nomura et al (hereinafter Nomura) is being maintained. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/216,394 (reference application, herein Application ‘394 ) over US Pat. Pub. No. 20090042488 A1 to Sekiya et al (hereinafter Sekiya) in view of US Pat. Pub. No. 20130302969 to Priewasser (hereinafter Priewasser) and US Pat. Pub. No. 20020052169 A1 to Vepa et al (hereinafter Vepa) in view of US Pat. Pub. No. 20150017880 A1 to Nomura et al (hereinafter Nomura).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘394 teaches a workpiece processing apparatus, the workpiece having a device formed in each of regions demarcated by a plurality of planned dividing lines formed in a lattice manner (grid pattern), the workpiece processing apparatus comprising:  									 a resin grinding means (claim 5, grinding stones) that flattens the coated resin by grinding the coated resin by a rotating grinding stone;						 a thickness measuring means that measures a thickness of the coated resin on the workpiece after the coated resin is ground by the resin grinding means (claim 5),  wherein the grinding apparatus thins the workpiece to a predetermined thickness by grinding a back surface of the workpiece (claim 5).  (See claims 4-5 of copending Application 16/216,394.)					   
 Copending Application 16/216,394 does not explicitly teach workpiece processing apparatus which coats a front surface of a workpiece with a resin and a resin coating means coating the front surface of the workpiece with the resin.
Sekiya teaches a workpiece processing apparatus which coats a front surface (1a) of a workpiece (1) with a resin and a resin coating means coating the front surface of the workpiece with the resin (5). (See Sekiya, paragraphs 7, 10, 28, 30, 61, and Fig. 1a.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a workpiece processing apparatus which coats a front surface of a workpiece with a resin and a resin coating means coating the front surface of the workpiece with the resin, because Sekiya teaches this would enable the surface of the resin film to be flat. (See Sekiya, paragraphs 9-10, Abstract, and Fig. 1a.) 						 
Copending Application 16/216,394 does not explicitly teach a cassette housing a plurality of workpieces, said cassette is mounted on a cassette mounting means; a resin coating means coating the front surface of the workpiece with the resin.  
Sekiya teaches a cassette housing a plurality of workpieces, said cassette (12) is mounted on a cassette mounting means (11); a resin coating means (spin coater) coating the front surface of the workpiece with the resin.(See Sekiya, paragraphs 7, 10, 28, 30, 61, and Fig. 1a.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a cassette housing a plurality of workpieces, said cassette is mounted on a cassette mounting means; a resin coating means coating the front surface of the workpiece with the resin, because Sekiya teaches this would enable the surface of the resin film to be flat. (See Sekiya, paragraphs 9-10, Abstract, and Fig. 1a.) 
Copending Application 16/216,394 does not explicitly teach a resin curing means curing the resin by applying an external stimulus to the resin on the front surface of the workpiece to provide a coated resin on the front surface of the workpiece.  
Priewasser teaches an electron beam for curing the liquid resin. (See Priewasser, paragraph 25.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a resin curing means curing the resin by applying an external stimulus to the resin on the front surface of the workpiece to provide a coated resin on the front surface of the workpiece, because Priewasser teaches this level of energy can be used to form the solid resin layer from the liquid coating applied to the wafer. (See Priewasser, paragraph 25.)
Copending Application 16/216,394 does not explicitly teach a conveying means conveying the workpiece between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means.  
Sekiya teaches a conveying means (15, 17, 65, 67) conveying the workpiece (1) between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means. (See Sekiya, paragraphs 7, 10, 28, 30, 61, and Fig. 1a.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a conveying means conveying the workpiece between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means, because Sekiya teaches this would enable the surface of the resin film to be flat. (See Sekiya, paragraphs 9-10, Abstract, and Fig. 1a.) 
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a conveying means conveying the workpiece between the cassette mounting means, the resin coating means, the resin curing means, and the resin grinding means with a reasonable expectation of success, because this structure would allow the substrate to be transported the different portions of the apparatus.	
Copending Application 16/216,394  does not explicitly teach a resin grinding means including a rotating grinding stone that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding. 
Vepa is directed to surface grinding of semiconductor wafers.				Vepa teaches a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin. (See Vepa, Abstract, paragraphs 41, 64, and Fig. 3A.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin, because Vepa teaches grinding the resin on the front surface removes the cured polymer and a portion of the second wafer surface generally resulting in a smooth wafer on both sides with little to no residual surface waves. (See Vepa, paragraph 64.)				
Regarding claim 1, the Applicant claims a specific material or article worked upon including a workpiece with a “cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding”. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Copending Application 16/216,394 in view of Priewasser and Vepa and Nomura would be capable of including a workpiece with a “cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding”. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The recitation “ that flattens the cured coated resin on the front surface of the workpiece” and “a portion of the cured coated resin remains on the front surface of the workpiece after grinding  merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of the Sekiya in view of Priewasser and Vepa, is fully capable of combining components (i.e. grinder and polymer-coated wafer undergoing grinding ) since the Sekiya in view of Priewasser and Vepa and Nomura disclose every structural limitation of the claimed invention.
Sekiya does not explicitly teach a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding. 
Vepa teaches a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin. (See Vepa, Abstract, paragraphs 41, 64, and Fig. 3A.)												It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a resin grinding means that flattens the cured coated resin by grinding a portion of the cured coated resin such that a portion of the cured resin remains on the front surface of the workpiece after grinding, because an apparatus which is capable of grinding of all of the resin would be capable for leaving a portion of the resin remaining. (See Vepa, paragraph 64.)		
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Used in 14800523 on 12-27-2016
Since Copending Application 16/216,394  in view of Priewasser and Vepa and Nomura teaches all of the structure capable of the same function (grinder, wafer coated with resin), the resulting structure would expect to be capable of the same function, and can be used for the same purpose as in the instant application and the combination of references teaches all of the necessary structures the functional limitations would necessarily follow as set forth in MPEP 2112.01 (II)..
	Copending Application 16/216,394 does not explicitly teach the thickness measuring means transmits the measured thickness of the coated resin to a grinding apparatus in a next process.
Nomura teaches the thickness measuring means transmits the measured thickness of the coated resin to a grinding apparatus in a next process (next polishing unit), wherein the grinding apparatus thins the workpiece to a predetermined thickness by grinding a back surface of the workpiece. (See Nomura, paragraphs 76, 120.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the thickness measuring means transmits the measured thickness of the coated resin to a grinding apparatus in a next process, because Nomura teaches this configuration would allow the film-thickness measurement accuracy to be improved. (See Nomura, paragraph 9.)
Copending Application 16/216,394 does not explicitly teach the workpiece processing apparatus measures a thickness of the resin after being ground, and transmits the measured thickness of the resin to a grinding apparatus in a next process.
Nomura is directed to processing a wafer with polishing. Examiner is considering polishing a wafer to a thickness to be equivalent to grinding a wafer to a thickness.
Nomura teaches a thickness measuring means (40, 60, 80) that measures a thickness of the coated resin (film thickness) on the workpiece after the coated resin is ground by the resin grinding means, and transmits the measured thickness of the coated resin to a grinding apparatus in a next process (next polishing unit). (See Nomura, paragraphs 76, 120.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness measuring means that measures a thickness of the coated resin on the workpiece after the coated resin is ground by the resin grinding means, and transmits the measured thickness of the coated resin to a grinding apparatus in a next process, because Nomura teaches this configuration would allow the film-thickness measurement accuracy to be improved. (See Nomura, paragraph 9.)
Copending Application 16/216,394 teaches a grinding unit including the grinding apparatus (stones) that grinds a back surface to a predetermined thickness.
Copending Application 16/216,394  does not explicitly teach the predetermined thickness based on the measured thickness of the coated resin.
Nomura teaches a thickness measuring means (80) that measures a thickness of the coated resin (film thickness) before transferring the wafer to the next processing unit, if the film thickness does not reach a target value, the wafer is processed further before being sent to the next processing unit. (See Nomura, paragraph 120.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the predetermined thickness based on the measured thickness of the coated resin, because Nomura teaches this measurement of the film thickness will determine if the wafer is ready for the next process in the next processing unit reducing unnecessary processing and improving efficiency. (See Nomura, paragraphs Abstract, 7, 120, and 190.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant argues on page 10, second paragraph that “Nomura does not disclose grinding a portion of a film on one side of a wafer, measuring the thickness of the ground film using a thickness measuring means and then grinding an opposing side of the wafer based on the measured film thickness until a desired thickness of the wafer is achieved. Instead, Nomura only discloses polishing and measuring a film thickness on one side of the wafer. “ 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nomura is not relied on to teach these limitations : “
… grinding a portion of a film on one side of a wafer,  
...then grinding an opposing side of the wafer based on the measured film thickness until a desired thickness of the wafer is achieved.   “
Nomura is being relied to teach :
1-Thickness measuring means that measures a thickness of the coated resin on the workpiece after the coated resin is ground by the resin grinding means.
2-controller receives a film thickness signal and compares the measured film thickness …
Sekiya the primary reference teaches a grinding means (60) that grinds a back surface of the wafer to a predetermined thickness. Vepa is being used to teach grinding the front surface of the wafer.
Nomura is not relied on to teach the limitation of grinding a film on a first side of a wafer and grinding an opposing side of the wafer based on the measured film thickness until a desired thickness is achieved as these steps are achieved based on modifying Sekiya in view of other references. 							Applicant argues on page 10, third paragraph that Nomura does not disclose  measuring a thickness of a film on a wafer, and more specifically, does not disclose measuring the thickness of a cured resin on a wafer as in the claimed invention. … Nomura does not disclose or suggest applying a resin to a surface of a wafer and then curing the resin so that the resin forms part of the wafer. … Nomura does not disclose or suggest a cured resin on a wafer.” 
Nomura is not relied on to teach the limitation of grinding a film on a first side of a wafer and grinding an opposing side of the wafer based on the measured film thickness until a desired thickness is achieved as these steps are achieved based on modifying Sekiya in view of other references. 
Nomura teaches a controller (5) receives a film thickness signal and compares the measured film thickness with the predetermined target value and calculates an additional polishing time that is necessary to achieve the target value and transported to an additional processing unit (30D) . (See Nomura, paragraphs 76, 120, and 161.)   
In response to applicant's argument that Nomura is not capable of measuring the thickness of a specific type of substrate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Examiner is considering a skilled artisan would be able to use the device structure of Nomura in combination with the other references to perform the claimed function. 
Regarding claim 1, the Applicant claims a specific material or article worked upon including a workpiece with a “cured resin on a wafer ” The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Sekiya in view of Priewasser and Vepa and Nomura would be capable of including a workpiece with a “cured resin on a wafer ” Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. Pub. No. 20140017824 A1 to Ilzumi et al teaches film thickness sensors which transmit signal to the operation controller. (See Ilzumi, paragraph 61.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717